OFFICIAIivNOmCB EROM GO.URT OF CRIMINAL APPEALS OF TEXAS
                    P O 'gOX'l23Q8;
                         •"     '-" CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                      II


  4 °y>.
      o.       STATi
           <v. PEMAL'
       % -*ffl?IVATE USE                                                    JAN 23   2015
1/21/201K> 4*
TURNER AfeE^JAMES Sbt'^lMpSHir"™*!****!*
On this day, th6%igW. application for wnt.of r%ndamus has been received and
presented to the Court-^..    " *&; "*>/:^v£ r<y,                      .. .
                                                          Abel Acosta, Clerk
                                                         Ji.



^^                                                                         VAC
 £                                                                x>